UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    June 17, 2005

                                        Before

                           Hon. JOHN L. COFFEY, Circuit Judge

                           Hon. TERENCE T. EVANS, Circuit Judge

                           Hon. DIANE S. SYKES, Circuit Judge

No. 04-2204

UNITED STATES OF AMERICA,                        Appeal from the United States
    Plaintiff-Appellee,                          District Court for the
                                                 Western District of Wisconsin.
      v.
                                                 No. 03-CR-159-S-01
MARTIN J. APPLEBEE,
    Defendant-Appellant.                         John C. Shabaz,
                                                 Judge.

                                      ORDER

     This court ordered a limited remand so the district court could state on the record
whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Guidelines to advisory status. See United States
v. Paladino, 401 F.3d 471 (7th Cir. 2005).

     The district judge has now replied that he would today impose the same sentence,
knowing of the Guidelines’ advisory status. The range under the Guidelines is 100 to
125 months, and Applebee’s sentence of 115 months is slightly above the midpoint. We
do not see any reason why such a sentence would be deemed “unreasonable” in
post-Booker practice. The judgment of the district court therefore is AFFIRMED.